DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
 
Remarks
This action is in response to the amendments received on 8/29/22.  Claims 1, 3-14, 17, 18, and 20 are pending in the application.  Claims 2, 15, 16, and 19 are cancelled. 
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441), and further in view of Schar (US 2006/0138223).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Schar, and further in view of Sefton (US 7,466,223).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Schar, and further in view of Zaks et al (US 2003/0078798).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Schar, and further in view of Ross et al. (US 9253452).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441), and further in view of Schar (US 2006/0138223).

With respect to claim 1, Barber teaches a method for attaching information to groups of images for condition verification comprising the steps of:
(a) capturing at least one image as one of photos, augmented reality images and video (Barber, pa 0065, the shipment profile corresponding to a particular shipment may comprise one or more images of items included in the shipment) by a first user at a first location with at least one camera equipped device of a target selected from a group of a load being shipped, a load in storage and a received load (Barber, pa 0064, The shipment profile may be stored within the database during the period of time that the shipment is in the possession of the carrier);
 (b) linking searchable information related to the target at the direction of the first user independently of the image capture step in at least one data field to the at least one image captured by the first user separately from the image capture step in a data capture step and having at least a load identifier associated with the target (Barber, pa 0064, The shipment profile may comprise data indicative of various attributes of the corresponding shipment 10, and may be stored within one or more databases accessible to the carrier server 100. In various embodiments, the shipment profile may be generated by, for example, the carrier server 100 upon receipt of data identifying one or more shipments ( e.g., a shipment identifier).);
(c) the first user uploading the at least one image captured by the first user with the searchable information related to the load wirelessly from the portable camera equipped device to remote storage in a database (Barber, pa 0102, the image data may be transmitted via one or more networks 105 to the carrier server 100, and/or one or more user computing entities 110.);
(d) moving the target by truck from the first location to a second location (Barber, pa 0093, The shipment 10 may then be transported through the carrier's transportation network and, upon a determination that the shipment 10 satisfies the applicable disposition criteria, delivered to an intended destination);
(e) capturing at least one image by a third user at a second location as one of photographs and video geographically spaced from the first location from at least one camera equipped device through an app of the target (Barber, pa 0065, For example, the shipment profile may comprise images provided to the carrier by the images taken by the carrier at various times while the shipment 10 is transported from the origin to the destination ( e.g., images taken at one or more shipping hubs through which the shipment 10 is transported during the shipping process, images taken at one or more airports, images taken at one or more international ports, and/or the like), images taken by the carrier immediately before the carrier delivers the shipment 10 to its intended destination, and/or the like.);
(f) the third user linking searchable information related to the target in at least one data field directly to each of the at least one image captured by the third user separately from the image capture step by the third user at the direction of the third user independently of image metadata obtained in the image capture step in a data capture step and having at least the load identification associated with the target (Barber, pa 0070, upon the carrier server 100 determining relevant information for one or more shipments 10, the carrier server 100 may be configured to update the shipment profile to include the determined relevant information);
(g) the third user uploading the at least one image captured by the third user with the searchable information related to the load wirelessly from the camera equipped device to remote storage in the database (Barber, pa 0102, the image data may be transmitted via one or more networks 105 to the carrier server 100, and/or one or more user computing entities 110. & pa 0112, the database of reference images may be updated by the carrier server 100 to include additional images upon receipt of new images generated during imaging processes of various shipments 10.);
(i) the operator remotely searching the database with a computer to identify if any images exist related to input information related to the load in the search from either the first or second location (Barber, pa 0122, The listing of expected contents of the shipment ( e.g., a shipping manifest) may be compared against the plurality of item descriptions, key words, and/or the like to identify matches there between ( e.g., a word found in the listing of expected contents being the same as an item description, key word, and/or the like). Any of a variety of word based search algorithms may be utilized in this regard.), and if a match is found between input information and searchable information, identifying the images with their respective first or second location and displaying selected images to the operator for viewing (Barber, pa 0117, The graphical user interface 650 may additionally request the user to provide user input indicating whether the generated image matches any of the determined similar reference images ( e.g., by selecting a particular reference image displayed on the graphical user interface).);
said operator examining the displayed images for the issue of at least one of potential damage and labeling to the target present at the first location and identifying if the at least one of damage, lack of damage, and labeling to the target was present at the first location based on at least one image captured by the first user thereby ascertaining if the issue occurred before or after the first user captured the at least one image at the first location (Barber, pa 0119, The graphical user interface 650 may enable notification of various entities upon a determination that the user is unable to ascertain the contents of the shipment 10.)
said operator positively identifying the issue as having occurred at or before one of the first and second location and providing an output to the customer providing access to at least some of images from at least one of the first and second location and notifying customer of the issue for the customer to verify the condition of the load at the at least one of the first and second location to reduce liability to at least one party in possession of the target before receipt by the customer (Barber, pa 0119, The graphical user interface 650 may additionally be configured to receive user input requesting that a notification is generated and sent to one or more additional computing entities ( e.g., associated with a shipper and/or an intended recipient). For example, the graphical user interface 650 may comprise a "Generate Notification" button 606. The graphical user interface 650 may enable notification of various entities upon a determination that the user is unable to ascertain the contents of the shipment); and
(i) the customer one of (i) accepting the shipment and (ii) not performing the charge back after receiving access to the images (Barber, pa 0128, the shipment 10 is approved for final delivery.) .
Barber doesn't expressly discuss (h) a third party selected from the group of a retailer, a distributor and a manufacturer, initiating contact with a second user relating to the at least one of potential damage and labeling to the target; (i) a second user, responding to the contact from the third party, remotely searching the database.
Schar teaches (h) an operator, upon receiving notice of an attempt by a customer to refuse a shipment or initiate a charge back based on at least one of potential damage and labeling issues, remotely searching the database with a computer (Schar, pa 0069, a problem was associated with a particular package 9 & pa  0070, in block 128, if a receiver complains that a package 9 was delivered in a damaged condition, the shipper locates the CDR 40 associated with that package 9 in block 126) to identify if any images exist related to input information related to the load in the search from either the first or second location, and if a match is found between input information and searchable information, identifying the images with their respective first or second location and displaying selected images to the operator for viewing  (Schar, pa 0070, the shipper may review the delivery information block 46 of the CDR 40 to verify the condition of the package 9 upon delivery. If the package 9 was damaged prior to its delivery to the recipient, the delivery information block 46 will provide that information, such as via one or more photos or video clips of the package 9 upon its delivery.)
said operator examining the displayed images for the issue of at least one of potential damage and labeling to the target present at the first location and identifying if the at least one of damage, lack of damage, and labeling to the target was present at the first location based on at least one image captured by the first user thereby ascertaining if the issue occurred before or after the first user captured the at least one image at the first location (Schar, pa 0070, the shipper may review the delivery information block 46 of the CDR 40 to verify the condition of the package 9 upon delivery. If the package 9 was damaged prior to its delivery to the recipient, the delivery information block 46 will provide that information, such as via one or more photos or video clips of the package 9 upon its delivery.)
said operator positively identifying the issue as having occurred at or after one of the first and second location and providing an output to the customer providing access to at least some of images from at least one of the first and second location and notifying the customer of the issue for the costumer to verify the condition of the load at the at least one of the first and second location to reduce liability to at least one party in possession of the target before receipt by the customer (Schar, pa 0070, If the package 9 was damaged prior to its delivery to the recipient, the delivery information block 46 will provide that information, such as via one or more photos or video clips of the package 9 upon its delivery. If the package 9 was not damaged prior to its delivery to the recipient, the delivery information block 46 provides that information. In this way, fraud by a receiver who claims that a package 9 was damaged prior to its delivery, when in fact it was not, may be prevented.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Barber in view of Schar because it ensures that shipments are protected, reducing liability to shippers, and verifying delivery (Schar, pa 0003).

With respect to claim 3, Barber in view of Schar teaches the method of claim 1 wherein the at least one data field is auto-populated with at least some searchable information obtained through optical recognition from a first image of the at least one image to which it is linked directly (Schar, pa 0044, package identification scanner 15 scans a barcode or other signifier on the package 9 to determine the package identifier 42 associated with the package 9).

With respect to claim 4, Barber in view of Schar teaches the method of claim 3 wherein a checklist is provided to the first user based on the at least some searchable information related to the first image obtained (Barber, pa 0090).

With respect to claim 5, Barber in view of Schar teaches the method of claim 4 wherein the first image is taken during one of an audit and a Gemba observation (Barber, pa 0096) and the camera equipped device is selected from one of a smartphone and a tablet (Schar, pa 0014, The delivery information acquisition system 10 may include a still camera, such as a digital camera. & pa 0028, The SIAD 2 may be portable. If so, the components of the SIAD 2 may be contained at least partially within, physically connected to, and/or operationally connected to a casing 22.).

With respect to claim 6, Barber in view of Schar teaches the method of claim 1 wherein the at least one data field is auto-populated with at least some searchable information obtained from a bar code reader interpreting a first image of the at least one image to which it is linked directly (Schar, pa 0044, package identification scanner 15 scans a barcode or other signifier on the package 9 to determine the package identifier 42 associated with the package 9).

With respect to claim 7, Barber in view of Schar teaches the method of claim 1 wherein the search is executed within a Management System by the second user (Schar, pa 0067, a package identifier 42 is associated with each CDR 40, that package identifier 42 may be used to locate the CDR 40.).

With respect to claim 8, Barber in view of Schar teaches the method of claim 1 wherein if the load identifier is the input information, the at least one image related to the load are identified with the search and provided for viewing to the operator (Schar, pa 0067, a package identifier 42 is associated with each CDR 40, that package identifier 42 may be used to locate the CDR 40.).

With respect to claim 9, Barber in view of Schar teaches the method of claim 8 wherein the camera equipped device is one of a smartphone and a tablet and the information and the images related to a load are correlated through the database as taken from multiple physical locations taken by multiple users through the app (Schar, pa 0014, The delivery information acquisition system 10 may include a still camera, such as a digital camera. & pa 0028, The SIAD 2 may be portable. If so, the components of the SIAD 2 may be contained at least partially within, physically connected to, and/or operationally connected to a casing 22.).

With respect to claim 10, Barber in view of Schar teaches the method of claim 1 wherein the input information is searched by the data field (Schar, pa 0067, a package identifier 42 is associated with each CDR 40, that package identifier 42 may be used to locate the CDR 40.).

With respect to claim 11, Barber in view of Schar teaches the method of claim 10 further comprising at least two data fields and wherein at least a second data field is auto-populated based on data in a first data field (Barber, pa 0066, To populate at least a portion of the data stored for a particular shipment profile, the one or more carrier servers 100 may access Package Level Detail ("PLD") information/data maintained by the carrier).

With respect to claim 12, Barber in view of Schar teaches the method of claim 10 wherein a first data field is auto-populated with searchable information (Schar, pa 0038, The CDR 40 may include one or more delivery information records 46 as one or more of its constituent data entities. Each delivery information record 46 may include any suitable information associated with the package 9 upon its delivery. For example, a delivery information record 46 may include GPS data of the delivery location).

With respect to claim 13, Barber in view of Schar teaches the method of claim 12 wherein the first data field is auto-populated with site location information based on GPS data (Schar, pa 0014, acquire information regarding a package 9 upon its delivery. Such information may include the condition of the package 9 upon delivery, where such condition information may include one or more photographs and/or video clips of the package 9. Such information may also include the location of the package 9 upon delivery, where such location information may include satellite positioning coordinates (e.g., Global Positioning System (GPS) coordinates & pa 0038, The CDR 40 may include one or more delivery information records 46 as one or more of its constituent data entities. Each delivery information record 46 may include any suitable information associated with the package 9 upon its delivery. For example, a delivery information record 46 may include GPS data of the delivery location).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Schar, and further in view of Sefton (US 7,466,223).

With respect to claim 14, Barber in view of Schar teaches the method of claim 1 as discussed above.  Barber in view of Schar doesn't expressly discuss wherein at least two images are simultaneously directly assigned searchable information to separate data fields.
Sefton teaches wherein at least two images are simultaneously directly assigned searchable information to separate data fields (Sefton, Col. 6 Li. 44-56).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Barber in view of Schar with the teachings of Sefton because it allows a historic record to be created so that in the event of an ‘incident’ the historic record can be searched to provide evidence (Sefton, Col. 6 Li. 35-39).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Schar, and further in view of Zaks et al (US 2003/0078798).

With respect to claim 17, Barber in view of Schar teaches the method of claim 1 as discussed above.  Barber in view of Schar doesn't expressly discuss wherein the at least data field is set by one of a hierarchy participant.
Zaks teaches wherein the at least data field is set by one of a hierarchy participant (Zaks, pa 0010, participating parties only have access to the pertinent information relevant to their role and activities).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Barber in view of Schar with the teachings of Zaks because it avoids unwanted access to restricted data (Zaks, pa 0010).

With respect to claim 18, Barber in view of Schar teaches the method of claim 1 as discussed above.  Barber in view of Schar doesn't expressly discuss a hierarchy participant selected from a company representative, a site representative and the first user have different access to the database.
Zaks teaches wherein a hierarchy participant selected from a company representative, a site representative and the first user have different access to the database (Zaks, pa 0010, participating parties only have access to the pertinent information relevant to their role and activities).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Barber in view of Schar with the teachings of Zaks because it avoids unwanted access to restricted data (Zaks, pa 0010).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of Schar, and further in view of Ross et al. (US 9253452).

With respect to claim 20, Barber in view of Schar teaches the method of claim 1 as discussed above.  Barber in view of Schar doesn't expressly discuss wherein the at least one image is associated with a first project and interrupting the first project with entering a second project having at least one image through the step of uploading to the database, and then resuming the first project while maintaining the at least one image and information related to the first project entered prior to interruption.
Ross teaches wherein the at least one image is associated with a first project and interrupting the first project with entering a second project having at least one image through the step of uploading to the database, and then resuming the first project while maintaining the at least one image and information related to the first project entered prior to interruption (Ross, Col. 7 Li. 3-10).
	Therefore, it would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Barber in view of Schar with the teachings of Ross because assists in managing recorded data (Ross, Col. 1 Li. 29-46).




Response to Amendment
Rejection under 35 U.S.C. 112
Applicant’s amendments, filed 8/29/22, overcomes the 35 U.S.C. 112 rejection.  The 35 U.S.C. 112 rejection has been withdrawn.

Rejection of claims under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Schar (US 2006/0138223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169